Citation Nr: 0030035	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-13 612 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  A notice of 
disagreement was received in March 1999, a statement of the 
case was issued in April 1999, and a substantive appeal was 
received in July 1999.


FINDINGS OF FACT

1.  By rating decision in March 1989, a claim by the veteran 
for entitlement to service connection for psychiatric 
disability, to include PTSD, was denied; a notice of 
disagreement was not filed to initiate an appeal from that 
determination. 

2.  Evidence associated with the claims file since the March 
1989 rating decision is cumulative of evidence of record in 
March 1989 and is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 1989 rating decision which denied entitlement 
to service connection for psychiatric disability, to include 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the March 1989 rating decision 
which denied entitlement to service connection for 
psychiatric disability, to include PTSD, is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f) (1999).  

By rating decision in March 1989, a claim by the veteran for 
entitlement to service connection for psychiatric disability, 
to include PTSD, was denied.  The veteran was furnished 
notice of that determination and notice of appellate rights 
and procedures, but he did not file a notice of disagreement.  
Accordingly, the March 1989 rating decision became final.  38 
U.S.C.A. § 7105(c).  However, a claim which is the subject of 
a prior final determination may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

At the time of the March 1989 decision, evidence of record 
included service medical records, as well as post-service 
treatment records and a copy of the veteran's DD Form 214.  
Medical evidence of record documented various diagnoses of 
schizophrenia.  This evidence included diagnoses of 
schizophrenia in August and October 1976, April 1984, March 
1987, and February 1988.  However, there was no medical 
evidence of post-traumatic stress disorder.  Furthermore, 
records did not document combat or otherwise contain 
objective evidence suggesting the presence of stressors in 
service.  The RO determined that there was no evidence of 
PTSD or evidence of exposure to a significant stressor and 
that there was no evidence that a psychosis was manifested in 
service or within one year of discharge from service.   

Since the March 1989 decision, additional evidence has been 
associated with the claims file.  This includes treatment 
records documenting the continued presence of schizophrenia 
and private medical records showing treatment for 
schizophrenia since 1976.  An entry in treatment records 
pertaining to a February 1996 hospitalization reflects an 
Axis I diagnosis of schizo-affective disorder.  VA treatment 
records reflect an assessment of schizophrenia in June 1996 
and of Dysthymia in October 1998.  Those records also reflect 
an assessment of anxiety/stress in June 1997 and contain a 
reference to anxiety disorder that same month.  

However, evidence received since March 1989 does not document 
a medical diagnosis of PTSD.  A June 1997 entry notes a past 
medical history, per the patient, of post-traumatic stress 
disorder.  Although there is a reference to PTSD under a 
section titled "Progress Notes," in that document, it 
appears that that reference simply reflects history given by 
the veteran and does not document a medical diagnosis of 
PTSD.  A another entry from that month reflects the veteran 
stated he had post-traumatic stress disorder.  However, this 
record also does not document a determination by a health 
care provider that the veteran, in fact, suffers from post-
traumatic stress disorder.  The Board, as such, finds that 
the June 1997 entries constitute nothing more than the 
recitation of a history by the veteran, the transcription of 
which by a medical provider does not constitute a medical 
diagnosis.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Moreover, none of the newly received items of evidence in any 
manner suggest that schizophrenia, anxiety, or dysthymia are 
in any manner related to the veteran's military service.  
There is also nothing in the new evidence to show that 
schizophrenia or any other psychosis was manifested within 
one year of the veteran's discharge from service.  All of the 
newly received items of evidence simply show post-service 
treatment for these particular psychiatric disorders.  
However, the fact of post-service treatment for psychiatric 
disability was known at the time of the March 1989 decision.  
Accordingly, the newly received items of evidence do not add 
anything to the record which can be considered, either by 
itself or in connection with evidence previously of record, 
so significant so as to warrant a review of the veteran's 
underlying claim.  No new and material evidence has been 
received, and the veteran's claim has not been reopened. 


ORDER

The veteran's claim of entitlement to service connection for 
psychiatric disability, to include PTSD, has not been 
reopened.  The appeal is denied.   



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

